Citation Nr: 0736607	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-28 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, August 1946 to November 1947, and May 1954 to 
August 1984.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

In July 2007, the Board received an opinion from a medical 
professional in the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901(a).  The opinion was 
submitted to the appellant's representative for review and 
comment in August 2007.  The appellant's representative 
responded in a brief dated October 30, 2007.


FINDINGS OF FACT

1.  The veteran died in July 2002.  The Certificate of Death 
lists the immediate cause of death as respiratory arrest, 
with underlying causes of pneumonia - aspiration and 
hydrocephalus.  

2.  At the time of the veteran's death, he was service 
connected for arteriosclerotic heart disease, status-post 
coronary artery bypass graft; degenerative and gouty 
arthritis in multiple joints; status-post subtotal resection, 
thyroid gland for papillary carcinoma with bilateral 
parotitis; and chronic prostatitis with epididymitis.

3.  The medical evidence does not show that a respiratory 
condition, pneumonia - aspiration or hydrocephalus, had their 
onset during service or were related to any in-service 
disease or injury.  

4.  The medical evidence does not show that service-connected 
arteriosclerotic heart disease, status-post coronary artery 
bypass graft; degenerative and gouty arthritis in multiple 
joints; status-post subtotal resection, thyroid gland for 
papillary carcinoma with bilateral parotitis; and chronic 
prostatitis with epididymitis caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A.  §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death - e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, No. 07-7029, slip op. 
at 7 (Fed. Cir. July 3, 2007).  In essence, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).  

In this case, the veteran died in July 2002.  The death 
certificate lists the causes of death as respiratory arrest, 
pneumonia-aspiration, and hydrocephalus.  

At the time of the veteran's death, he was service connected 
for arteriosclerotic heart disease, status-post coronary 
artery bypass graft, rated as 30 percent disabling; 
degenerative and gouty arthritis in multiple joints, rated as 
30 percent disabling; status-post subtotal resection, thyroid 
gland for papillary carcinoma with bilateral parotitis, rated 
as 10 percent disabling; and chronic prostatitis with 
epididymitis, rated as noncompensable.

The appellant asserts that the veteran's death should be 
service connected as his meningioma, which was diagnosed 
after separation and subsequently lead to his death due to 
complications, was present during service.  Further, she 
contends that even if the meningioma pre-existed service, 
service connection should still be granted based on 
aggravation.  

According to the death certificate, the veteran died in July 
2002 as a result of respiratory arrest, pneumonia - 
aspiration and hydrocephalus.  The veteran's private 
physician, Dr. H.W.T., stated in a letter dated August 2003 
that the veteran's death was due to complications from 
surgery for his meningioma, which included hydrocephalus and 
aspiration pneumonia.  He eventually succumbed to his illness 
with aspiration pneumonia, respiratory failure as a result of 
his meningioma.  

The physician stated that it was impossible to say exactly 
when the meningioma started, but they are usually present 20 
to 30 years prior to diagnosis and some of these tumors could 
be present from early adulthood.  He opined that the 
veteran's meningioma was present at the time of discharge 
from service and was a direct cause of his demise.  

In a letter dated May 2002, Dr. G.M., another private 
physician, also stated that the veteran was diagnosed with a 
right frontal meningioma in the early 1990s and opined that 
it was quite possible that this tumor had been present for 20 
or 30 years prior to diagnosis as they are usually very slow 
growing and take any years to develop to the size found in 
the veteran.  

As noted above, the veteran ended his active service in 1984 
and died in 2002, 18 years later.  The Board is being asked 
to consider whether meningioma existed in the veteran during 
his service without any objective medical evidence to support 
such a theory other than the medical opinions cited above, 
which are based on no object records in service or 
immediately following service.

In this regard, the Board must find that service records and 
post-service treatment records clearly provide evidence 
against this claim, clearly failing to indicate such a 
disorder until many years after service. 

These opinions do not show that the veteran's meningioma 
began in or are related to service.  The physicians stated 
that the tumors "may have been" or "usually are" present 
for 20 to 30 years, such wording is speculative at best and 
the opinion that the veteran's meningioma was present during 
service is not enhanced by any additional medical comment.  
Service connection may not be based on resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  

The Board finds that these medical opinions are entitled to 
very limited probative weight.

Additionally, the July 2007 VHA examiner specifically 
disagreed with this conclusion.  After reviewing the claims 
file, the VA examiner did not find that it was as likely as 
not that the veteran's meningioma had its symptomatic onset 
during service or was caused or aggravated by his service or 
service-connected disability.  He stated that there was no 
indication that the veteran had any neurological symptoms or 
complaints during service.  The examiner explained that there 
was no way of determining when the veteran's tumor began or 
when it could have been considered a tumor.  Such benign 
tumors typically arose from collections of immature rest 
cells that are present at birth.  Accordingly, the veteran 
could have been said to have had the tumor from before he 
entered service.  

In addition, the veteran received facial irradiation for acne 
as a child, which could have induced sufficient nuclear 
damage to cause tumor growth that was not detected for 
decades.  

This opinion clearly shows that there is no indication 
showing that the conditions contributing to the veteran's 
death began in or are related to service.  As the opinion was 
based upon review of the claims file and supported by 
detailed rationale, it is found to be persuasive.  See 38 
C.F.R. § 3.102; Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Regarding the appellant's claim that the veteran's meningioma 
was aggravated by service, the VHA examiner specifically 
found that it was not as likely as not that the veteran's 
meningioma was aggravated by his service or service-connected 
disabilities as there was no indication that the veteran had 
any neurological symptoms or complaints during service.  The 
Board finds that the issue of whether the veteran's 
meningioma, in fact, pre-existed service is moot as there is 
no evidence showing that any aggravation occurred in service.  
The service and post-service treatment records, which fail to 
even indicate a disorder in service or anywhere near service, 
clearly supports the conclusion that service did not 
aggravate the condition.      

The Board acknowledges that private medical records from 
Regents Park from May 2002 show that the veteran was 
diagnosed as having chronic obstructive pulmonary disease 
(COPD), delirium, Parkinson's disease, hydrocephalus, status-
post excision of meningioma of the right frontal area, 
status-post ventriculoperitoneal shunt, and organic brain 
syndrome.  However, the Board finds these records only 
provide more evidence against this claim as they do not 
provide any evidence of a nexus between the veteran's death 
and service or his service connected disabilities. 

The post-service medical records clearly support one 
conclusion and one conclusion alone:  The veteran's death was 
caused by severe nonservice connected disorders that began 
many years after service with no connection to service.

Finally, the appellant does not content, nor does the medical 
evidence show, that the veteran's service-connected 
arteriosclerotic heart disease, status-post coronary artery 
bypass graft; degenerative and gouty arthritis in multiple 
joints; status-post subtotal resection, thyroid gland for 
papillary carcinoma with bilateral parotitis; and chronic 
prostatitis with epididymitis caused or contributed 
substantially or materially to cause the veteran's death.

The appellant's representative argued that the claim should 
be granted as the evidence is in equipoise or at least 
remanded for additions private treatment records as the VHA 
examiner's opinion was said to be "guarded" as private 
medical treatment records were not associated to the claims 
file.  A careful review, however, of the VHA examiner's 
opinion shows that the opinion was guarded only as to the 
necessity of the surgery or reason for the surgery that 
ultimately caused the veteran's death.  It was not guarded as 
to whether the veteran's meningioma was related to service as 
the examiner clearly opined that it was not.  The persuasive 
medical evidence of record clearly shows that the veteran's 
cause of death is not related to service.  

In this case, it was difficult for the VHA examiner to base a 
decision on the medical evidence of record because there was 
simply no evidence in the record that indicates this disorder 
during or immediately following service.  Such facts do not 
provide a basis for a second medical opinion to be obtained.

As such, a remand is not necessary and the evidence is not in 
equipoise as there is no competent medical evidence showing 
that the veteran's cause of death was related to service or a 
service-connected disability.

The Board finds that medical evidence of record provides, 
overall, evidence against this claim. 

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on March 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  An additional notice letter was sent in September 2003.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that 
another VA medical examination be provided or medical opinion 
obtained with respect to an appellant's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
treatment records from Regents Park and letters from the 
veteran's treating physicians.  An opinion from a medical 
professional in the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901(a) was obtained in July 
2007 that the Board finds fully meets the requirement of the 
duty to assist.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


